IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 3, 2009
                                     No. 08-11214
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

BRYCESON WILLIAM BROWN,

                                                   Plaintiff-Appellant

v.

BANK OF AMERICA; JEANIE MARTIN,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 2:08-CV-002


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Bryceson William Brown appeals the district court’s summary judgment
ruling in favor of the Defendants. The district court found that Brown’s suit was
time-barred because he failed to file suit within the required 90 days of receiving
his “right to sue” letter from the Equal Employment Opportunity Commission
(“EEOC”). We AFFIRM.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-11214

      This Court reviews a summary judgment dismissal de novo. In a de novo
review, an appeals court applies the same standards as the district court. See
Williams v. Wynne, 533 F.3d 360, 365 (5th Cir. 2008).
      Title VII provides that claimants have ninety days to file a civil action
after receipt of a notice of a right to sue from the EEOC. 42 U.S.C. § 2000e-
5(f)(1); Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002). Brown
stated in his deposition that he received his notice from the EEOC in the first
week of September, which would have been no later than September 8, 2007. He
filed his lawsuit on January 4, 2008, outside the 90-day window required by Title
VII to bring a claim. The requirement to file a suit within 90 days of receiving
the “right to sue” letter is strictly construed. Taylor, 296 F.3d at 379. Brown
presented no evidence to refute his statement in his deposition. While Brown
attempted to explain away the time conflict in his amended answer, “conclusory
allegations or legal conclusions masquerading as factual conclusions will not
suffice to prevent a motion to dismiss,”      Id. at 378. With no evidence to
contradict Brown’s own assertions of the date of receipt of the letter, summary
judgment in favor of the defendants is warranted. Because the suit is time-
barred, we need not address the other issues raised by Brown on appeal. The
judgment of the district court is AFFIRMED.




                                        2